t c memo united_states tax_court estate of kenneth f schoeneman deceased joann metz and james j riley executors petitioners v commissioner of internal revenue respondent docket no filed date sudhir r patel for petitioners james fee and michael d baker for respondent memorandum findings_of_fact and opinion foley judge by notice dated date respondent determined deficiencies of dollar_figure dollar_figure and dollar_figure and sec_6662 penalties of dollar_figure dollar_figure and dollar_figure relating to kenneth schoeneman’s and federal income taxes respectively all section references are to the internal_revenue_code in effect for the years in issue the executors of - - kenneth’s estate resided and had a business address in pennsylvania when the petition was filed the issue for decision is whether kenneth was entitled pursuant to sec_104 to exclude from income payments received in settlement of a dispute findings_of_fact kenneth and his father built a large beauty salon enterprise e beauty salons schools and supply businesses comprising three companies kenneth who had a reputation for being impeccably dressed became an owner and pilot of airplanes district governor of the rotary club and a prominent and proud businessman in pottsville pennsylvania in kenneth suffered a debilitating stroke that left him partially paralyzed kenneth never fully recovered from the stroke and remained in poor health until his death after his stroke kenneth’s businesses began to decline at the request of his sons franklin and dale kenneth in redeemed his shares of stock in two of his companies in exchange for annuities and in transferred the annuities stock in his other company and other_property to two irrevocable trusts for the benefit of himself and his wife respectively designating as trustees his sons and pennsylvania national bank and trust co bank franklin and dale took over the businesses after the transfer of the businesses kenneth’s home fell into disrepair he had trouble paying for his custom-tailored clothing and he regularly ate ina soup kitchen when kenneth discussed his sons he became so ill that his personal assistant would have to administer heart medication during and after kenneth demanded additional distributions from the trustees and sought to regain control of his businesses in date he retained attorney james riley who filed an action against dale franklin and the bank on date in the pennsylvania court of common pleas on date riley refiled the action in the orphans’ court pursuant to an order of the court of common pleas stating that exclusive jurisdiction over inter_vivos trusts and the removal of fiduciaries of trusts is vested in the orphans court division riley prepared but did not file a racketeer influenced and corrupt organizations act rico complaint against the sons and the bank both riley and the sons’ lawyer believed that kenneth probably would not recover damages relating to the orphans’ court and rico complaints nevertheless after the suit was filed and throughout the course of the litigation riley contended that kenneth’s sons’ actions were responsible for kenneth’s emotional distress and tarnished reputation on date kenneth entered into a settlement agreement and release settlement with his sons pursuant to q4e- which they agreed to pay from their personal funds to their father dollar_figure per year the settlement in pertinent part provided ken schoeneman’s injuries and demands ken schoeneman believes and has alleged in language required to bring the matter before the orphan’s court that dale schoeneman and frank schoeneman injured him both physically because of the mental distress visited upon him by virtue of the inadequate funding of the trusts for which a specific claim is barred by the statute_of_limitations and in his personal reputation in the community by depriving him of funds which would have allowed him to live comfortably and maintain his place in the community and his status therein degrading his position and his health over a period of time xk kek tax consequences a it is the intention of the parties to this agreement that all payments to ken schoeneman pursuant to paragraph hereof be considered compensation_for the personal injuries specified in paragraph and be excluded from ken schoeneman’s gross_income for purposes of federal income_taxation pursuant to sec_104 as amended or any successor thereto ob it is the intention of the parties to this agreement that all payments to ken schoeneman pursuant to paragraph hereof be considered ordinary and necessary expenses of dale schoeneman and frank schoeneman paid for the conservation maintenance preservation and protection of property_held_for_the_production_of_income and be subject_to deduction by dale schoeneman and frank schoeneman for purposes of federal income_taxation pursuant to sec_162 and or sec_212 as amended and any successor thereto c notwithstanding the statement of intent specified in subparagraphs a and b above the parties hereto agree the payments to be made to ken schoeneman pursuant to paragraph shall not be altered in timing or amount if the intended tax effects are not realized by ken schoeneman and or dale schoeneman and frank schoeneman - - kenneth did not report the payments on his returns he died on date a resident of pennsylvania opinion sec_104 provides that gross_income does not include the amount of any damages received whether by suit or agreement and whether as lump sums or as periodic_payments on account of personal injuries or sickness thus a taxpayer may exclude a recovery from gross_income when he can show that the underlying cause of action giving rise to the recovery is ‘based upon tort or tort type rights’ and the damages were received ‘on account of personal injuries or sickness ’ 515_us_323 quoting 504_us_229 the estate contends that the settlement payments were damages received on account of personal injuries and thus are excludable pursuant to sec_104 respondent contends that the dollar_figure payments are not excludable because they were received on account of economic rather than personal injuries respondent further contends that no personal injury was alleged in a complaint by kenneth in support of his contentions respondent asserts that the orphans’ court did not have jurisdiction over tort damages and that kenneth could not have recovered personal injury damages had he actually filed a rico complaint we reject respondent’s contentions our focus is -- - not on the jurisdiction of the orphans’ court or the unavailability of personal injury damages pursuant to rico because the determination of whether a settlement payment is exempt from taxation depends on the nature of the claim settled and not on the nature of the claim filed see 58_tc_32 the settlement’s terms which are inconsistent do not determine whether the payments are excludable see robinson v commissioner t cc stating that this court will not blindly accept the terms contained in a settlement agreement especially when those terms are tax-motivated affd in part revd in part and remanded on other grounds 70_f3d_34 5th cir the testimony of the witnesses however leads us to conclude that the claims settled were in the nature of personal injury ie stress infliction of emotional distress and damage to health and based upon tort or tort type rights none of the parties believed that kenneth would recover damages relating to the orphans’ court and rico claims the personal injury claim however while not filed was viable the sons paid the settlement on account of this claim the facts of this case are consistent with those of seay where we held that damages were excludable although the claim was not prepared or filed when the taxpayer’s attorney believed his client had a personal injury claim the payer’s attorney knew of the claim - the claim was part of the negotiation and an agreement allocated proceeds to such claim riley believed that kenneth had suffered personal injury franklin and the sons’ lawyer testified that they knew of the personal injury claims and that those claims were discussed during the course of the litigation and the settlement indicates that those claims were part of the negotiation cf commissioner v schleier supra finding that the taxpayer asserted and the parties negotiated an age discrimination in employment but not a personal injury claim united_states v burke supra finding that the taxpayer asserted and the parties negotiated a sex discrimination in employment but not a personal injury claim accordingly the payments were received on account of personal injuries and are excludable pursuant to sec_104 consequently sec_6662 1s not applicable contentions not addressed are moot irrelevant or without merit to reflect the foregoing decision will be entered for petitioners
